Name: European Council Decision (EU) 2019/1330 of 5 August 2019 appointing the High Representative of the Union for Foreign Affairs and Security Policy
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-08-07

 7.8.2019 EN Official Journal of the European Union L 207/36 EUROPEAN COUNCIL DECISION (EU) 2019/1330 of 5 August 2019 appointing the High Representative of the Union for Foreign Affairs and Security Policy THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 18(1) thereof, Whereas: (1) European Council Decision 2014/639/EU (1) appointed the High Representative of the Union for Foreign Affairs and Security Policy until 31 October 2019. (2) The High Representative of the Union for Foreign Affairs and Security Policy should be appointed for the period from the end of the current term of office of the Commission until 31 October 2024. (3) By letter of 26 July 2019, the President-elect has agreed to the appointment of Mr Josep BORRELL FONTELLES as High Representative of the Union for Foreign Affairs and Security Policy. (4) In accordance with the third subparagraph of Article 17(7) of the Treaty on European Union, the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other members of the Commission are subject as a body to a vote of consent by the European Parliament, HAS ADOPTED THIS DECISION: Article 1 Mr Josep BORRELL FONTELLES is hereby appointed High Representative of the Union for Foreign Affairs and Security Policy for the period from the end of the current term of office of the Commission until 31 October 2024. Article 2 This Decision shall be notified to Mr Josep BORRELL FONTELLES by the President of the European Council. It shall take effect on the day of its notification. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 5 August 2019. For the European Council The President D. TUSK (1) European Council Decision 2014/639/EU of 30 August 2014 appointing the High Representative of the Union for Foreign Affairs and Security Policy (OJ L 262, 2.9.2014, p. 6).